Mr. Justice Clark delivered the opinion of the court. Judgment was obtained in this case against the appellant jointly with the Chicago City Bailway Company, and a separate appeal was taken by each of the defendants. The appeals were heard together, and the opinion of this court filed this day in case General Number 15933, on the appeal of said Chicago City Bailway Company, is decisive of the present appeal. (Ante, p. 49.) For the reason therein stated, the judgment will be reversed and the cause remanded. Reversed.and remanded.